Opinion by
Williams, J.,
The Schuylkill Light, Heat & Power Company filed, August 19, 1913, an application with the Public Service Commission for the approval of an ordinance, passed August 16, 1913, by the Borough of Ashland, granting the company the right to furnish light, etc., therein. The Eastern Pennsylvania Light, Heat & Power Company filed a protest, alleging that it, and its predecessors in title, had been, since 1884, lawfully supplying the borough with electric current for various purposes; and there was no necessity for, nor business enough therein, to warrant two companies.
The commission, after a hearing, found, inter alia, that the protestantes plant was adequate, its prices reasonable, and service reasonably satisfactory; that it had operated for many years, with municipal acquiescence *403and assent, although, no ordinance had ever expressly granted the privilege; and that it would not be beneficial to the public to grant the petition. From the orders dismissing the petition and refusing a rehearing, entered respectively April 9 and May 22, 1914, we have this appeal.
The evidence sustains the findings of the commission, and we have but to ascertain whether its action in refusing the petition.was reasonable.
We cannot agree the commission had no jurisdiction. Appellant selected the forum and, upon an adverse judgment, cannot be heard to complain there was no power to dispose: Dock v. Cauldwell, 19 Pa. Superior Ct. 51. Nor would jurisdiction be lacking under Art. III, Sec. 11, of the Public Service Commission Act, which became operative July 26, 1913, as the ordinance was, for the purpose of this section, a municipal contract. Counsel for appellant lay stress upon the fact that the Schuylkill company was operating in Ashland before the passage of the act. Our decision does not affect such operation, as the orders appealed from only refuse to sanction an extension thereof under the borough ordinance.
We need not consider whether the Schuylkill company is entitled to operate in Ashland under its charter, a fact denied by protestant; or the Eastern company entitled to operate therein by reason of municipal acquiescence, evidenced by twenty-nine years’ uninterrupted operation, a position as earnestly denied by petitioner.
The orders of the Public Service Commission are affirmed and the appeal dismissed at the cost of appellant.